            Case 1:20-cv-02696-LLS Document 5 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY E. SWINSON,

                                  Petitioner,
                                                                  20-CV-2696 (LLS)
                      -against-
                                                                  CIVIL JUDGMENT
WARDEN SUARES,

                                  Respondent.

         Pursuant to the order issued April 14, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

         Chambers will mail a copy of this judgment to Petitioner and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
